Citation Nr: 1532428	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  09-17 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether the Veteran's annualized countable income exceeds the maximum annual income limit for payment of nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	E. C. O., an individual appointed under 38 C.F.R. § 14.630 (2014)


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1952 to September 1954.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2008 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  This case is now under the jurisdiction of the VA Pension Management Center (PMC) in St. Paul, Minnesota.

Under VA regulations, an unaccredited attorney or agent may represent a claimant on a one-time basis pursuant to 38 C.F.R. § 14.630, provided the claimant and/or attorney or agent submits (1) a properly executed VA Form 21-22a, Appointment of Attorney or Agent as Claimant's Representative, and (2) documentation signed by the claimant and the attorney or agent indicating that no compensation will be paid for the attorney or agent's services.  Here, the Veteran and E. C. O. completed and submitted the necessary requirements for one-time unaccredited representation.  See VA Form 21-22a, received in April 2015, signed by both parties, and stating that no compensation would be paid or charged for the services.  As such, the Board recognizes the representation.

In an administrative decision dated in March 2015, the PMC granted the Veteran a special monthly pension from February 1, 2009, through December 31, 2009, with a monthly entitlement amount of $172.00.  In an administrative decision dated in May 2015, the PMC increased the monthly entitlement amount between February 1, 2009, and December 31, 2009, to $495.00; granted a special monthly pension from March 1, 2011, to December 31, 2011, with a monthly entitlement amount of $109.00; and granted a special monthly pension from February 1, 2014, to December 31, 2014, with a monthly entitlement amount of $23.00.  As the March 2015 and May 2015 administrative decisions do not represent a full grant of the benefit sought, the Veteran's appeal was not abrogated, and the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to service connection for an eye condition was raised in a VA Form 21-526, Veteran's Application for Compensation and/or Pension, received in January 2008, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to nonservice-connected pension benefits.  Improved (non-service-connected) pension is a benefit payable by VA to a veteran of a period of war who is permanently and totally disabled from non-service-connected disability not the result of the veteran's willful misconduct.  38 U.S.C.A. § 1521(a).  Basic entitlement to such pension exists if, among other things, a veteran's income is not in excess of the maximum annual pension rate specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. §§ 3.3(a)(3), 3.23(a), (b), (d)(4).

In determining annual income, all payments of any kind or from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272.  Recurring income received or anticipated in equal amounts and at regular intervals such as weekly, monthly, or quarterly, and which will continue throughout an entire 12-month annualization period, will be counted as income during the 12-month annualization period in which such income is received or anticipated.  38 C.F.R. § 3.271(a)(1).  Nonrecurring income, received or anticipated on a one-time basis during a 12-month annualization period, will be counted as income for a full 12-month annualization period following receipt of such income.  38 C.F.R. § 3.271(a)(1), (3).  The amount of any nonrecurring countable income received by a beneficiary shall be added to the beneficiary's annual rate of income for a 12- month annualization period commencing on the effective date on which the nonrecurring income is countable.  38 C.F.R. § 3.273(c).

In this case, in August 2009, the Veteran submitted a VA Form 21-0516-1, Improved Pension Eligibility Verification  Report, for the period from January 1, 2008, through December 31, 2008.  The VA Form 21-0516-1 indicates that the Veteran is married, is living with his spouse, has no unmarried dependent children, and is not a patient in a nursing home.  It also shows the Veteran had income from, among other things, a 401(k) and IRA in the amount of $9,884.95 during that period.  The Veteran also reported income from Social Security Administration (SSA) retirement benefits for both he and his spouse, as well as IRA income for his spouse.  The Veteran submitted another VA Form 21-0516-1 for the period from January 1, 2013, through December 31, 2013, which was received in April 2015.  On the April 2015 VA Form 21-0516-1, the Veteran reported SSA retirement benefits for both him and his spouse, and other retirement income for his spouse.  The Veteran did not report 401(k) or IRA income for himself.  However, in the net worth portion of the form, the Veteran did report that he has a retirement account that was worth $27,587.10 in 2013.

To clarify whether the Veteran has been in receipt of retirement income since the $9,884.95 reported on the August 2009 VA Form 21-0516-1, the RO sent a notification letter to the Veteran in April 2015.  The letter asked the Veteran to confirm that the amount he receives yearly from retirement income has decreased since the $9,884.95 payment, or that he no longer receives such income.  The letter further informed the Veteran that, until VA received more information about his retirement income, VA would continue to include an annual amount of $9,884.00 retirement income when calculating his annual income.

A VA Form 27-0820, Report of General Information, dated in May 2015, documents that the Veteran's wife was contacted to obtain additional information regarding the Veteran's retirement income.  The Veteran's Wife informed VA that, after the $9,884.95 distribution was made in 2008, the IRA was closed out.  The Veteran's wife further informed VA that the Veteran still has a retirement account, which is what is what was reported on the April 2015 VA Form 21-0516-1.

The May 2015 administrative letter shows that, in its calculations of the Veteran's income for each 12-month annualization period beginning February 1, 2009, the PMC included $6,000 of "annual other sources."  The PMC noted, "We counted $6,000.00 annual retirement account distribution for you from February 1, 2009, to present because you did not provide us with the actual amount of distribution you took from 2009 to present.  If the amount you withdrew is different than $6,000.00, please notify us so that we can adjust your entitlement amount.  You must also provide us with retirement statements showing total yearly distribution amounts."

As discussed above, VA has been informed that the retirement account that provided $9,884.95 of income to the Veteran in 2008 was "closed out," but that the Veteran still has another retirement account that was worth $27,587.10 in 2013.  However, the April 2015 VA Form 21-0516-1 does not show that the Veteran had any income in 2013 from that or any other retirement account.  In fact, the record does not show that the Veteran had any retirement account income in any year other than 2008.  Neither the Veteran nor his representative has indicated that the Veteran has had retirement income since the $9,884.95 distribution in 2008.  As such, the Board finds no basis in the record or the pertinent statutes and regulations for the PMC's assumption that the Veteran had $6,000 of retirement income during each 12-month annualization period beginning February 1, 2009.  Accordingly, the Board finds that a remand is necessary so that the Veteran may be contacted to clarify the amount, if any, of income he received from a retirement account during each of the 12-month annualization periods beginning February 1, 2009.

In addition, in April 2015, the Veteran submitted VA Forms 21-0516-1 and 21P-8416, Medical Expense Report, for each calendar year from 2011 through 2014.  The Veteran also submitted VA Forms 21-0516-1 and 21P-8416 with projected figures for calendar year 2015.  Upon careful review of these forms, the Board observes that some are incomplete.  Specifically, the VA Forms 21-0516-1 for calendar years 2011, 2012, 2014, and 2015 include only the first page of the two-page form.  The second page of VA Form 21-0516-1 is necessary for decision-making purposes because it is where the Veteran documents his and his spouse's monthly income, annual income, and net worth, among other things.  Although the record contains some documentation as to the Veteran and his spouse's incomes in 2011, 2012, 2014, and 2015, it is unclear whether the Veteran and/or his spouse had other sources of income during those years.  In addition, the VA Forms 21P-8416 for calendar years 2011, 2012, 2013, and 2015 include only the second page of the two-page form.  The first page of VA Form 21P-8416 is necessary for decision-making purposes because it is where the Veteran documents expenses related to transportation for medical purposes, which may be excluded from countable income for purposes of determining entitlement to improved pension.  See 38 C.F.R. § 3.272.  Accordingly, the Board finds that on remand, the Veteran should be asked to provide a complete VA Form 21-0516-1 and VA Form 21P-8416 for each year from 2011 to 2015.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send a notification letter to the Veteran asking him to clarify the amount, if any, of income he received from a retirement account during each of the 12-month annualization periods beginning February 1, 2009, to include any lump sum distribution amount from any account closed.  The Veteran should specifically be asked whether, during any of the 12-month annualization periods beginning February 1, 2009, he received income from the retirement account reported to be worth $27,587.10 in 2013 on the VA Form 21-0516-1, Improved Pension Eligibility Verification Report, received in April 2015, to include any lump sum distribution amount from any account closed.  The notification letter should also inform the Veteran that the VA Forms 21-0516-1 and 21P-8416, Medical Expense Report, received in April 2015 and pertaining to calendar years 2011 through 2015 are incomplete, and that complete versions, with both pages of both forms for each year, should be submitted.  The notification letter must be enclosed with copies of VA Forms 21-0516-1 and 21P-8416.

2.  Following the above development and any other development deemed necessary in light of the above, readjudicate the issue on appeal, to include any corpus of estate determination that is warranted in view of the expanded record.  If any benefit sought remains denied, issue a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




